Citation Nr: 9913630	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.  He served in the Republic of Vietnam from 
August 15, 1965, to December 4, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  


REMAND

The veteran asserts that he has PTSD as a result of his 
active military service, particularly his service in Vietnam.  
He filed a claim for service connection for PTSD in January 
1996.  He was scheduled for a VA psychiatric examination in 
September 1996.  However, he failed to report for the 
examination.  

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  His DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, reflects that he served in the 
Republic of Vietnam from August 1965 to December 1965.  He 
was assigned to the 132nd Assault Special Helicopter Company, 
1st Cavalry Division.  His military occupation specialty 
(MOS) was listed as cook.  He received the Vietnam Service 
Medal.

A December 1996 letter from a VA psychiatrist relates that 
the veteran was diagnosed as having PTSD as a result of his 
military service, which the veteran reported had included 
combat service and two tours of duty in Vietnam.  

A December 1997 memorandum from the Chief of PTSD Services at 
the VA West Los Angeles Medical Center reported that the 
veteran was accepted into the PTSD outpatient program.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board, at the RO, in February 1999.  
He explained that he had completed the psychological testing 
that was scheduled for him in July 1996.  However, he had 
canceled the psychiatric examination because he was sick.  
The appointment was rescheduled, but he was late for that 
appointment and was turned away.  He also explained that, 
although he did not serve in a combat capacity, he was sent 
by helicopter to drop rations to the infantry, and assisted 
medics with the wounded.  He was stationed at An Khe, not far 
from Saigon.  During one of the missions, he witnessed a 
helicopter being shot down.  Many of his friends were on the 
helicopter and he assumed that they either died or were 
seriously wounded, although he never found out.  He had 
difficulty recalling the date of that event, but believed it 
had occurred sometime in October 1964.  In addition, he said 
he experienced regular sniper fire, and reiterated that he 
helped the medics with wounded soldiers.  He first went for 
treatment of a mental condition approximately six months to a 
year after his discharge from service at the Wadsworth West 
Side VA Hospital in Los Angeles.  He testified that, at 
present, he receives care at the VA Hospital in West Los 
Angeles.  Finally, the veteran related that he caught on fire 
once when he was lighting a stove in the field.  This 
incident occurred when he was stationed in North Carolina, 
before going to Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
stressor(s).  If any claimed stressor is related to combat, 
service department evidence that the claimant engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation(s) will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (1998).  See Cohen v. Brown, 10 Vet.App. 
128 (1997).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  On the present record, there is medical evidence of 
a diagnosis of PTSD, and it has been linked to service.  
Moreover, the veteran's testimony as to stressors in service 
is sufficient to well ground the claim, although it may not 
be sufficient to support a grant of service connection.  As 
to that third requirement for service connection, i.e., 
credible supporting evidence that the claimed stressors 
actually occurred, there has not yet been an attempt to have 
the veteran's alleged stressors verified by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly the U.S. Army & Joint Services Environmental Support 
Group (ESG).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, prior to March 1, 1999) has held that, once a PTSD 
claim has been determined to be well grounded, this does not 
necessarily mean the claim will be granted.  As the Court has 
emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

The question of whether the appellant was exposed to a 
stressor in service is a factual one, and VA adjudicators are 
not bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is a question of fact for adjudicators, and whether 
any stressors that occurred were of sufficient gravity to 
cause or to support a diagnosis of PTSD is a question of fact 
for medical professionals.  

In this regard, the Board notes that, in the December 1996 
letter, the VA staff psychiatrist related that the veteran 
was a combat veteran who had served two tours of duty in 
Vietnam.  Based upon the evidence of record, this appears to 
be incorrect.  Although the veteran had difficulty recalling 
the exact dates at the hearing before the undersigned, the 
military records in the claims file indicate that he did not 
serve in a combat capacity, and that he was in Vietnam on a 
single tour, for a period of  approximately four months.  
However, the psychiatrist also referred to the veteran's 
account of witnessing a helicopter being shot down while it 
was delivering supplies in a combat zone, as well as his 
description of exposure to sniper fire and the observation of 
mutilated bodies of combatants.  As noted above, the veteran 
reiterated these stressors at his hearing before the 
undersigned in February 1999, and acknowledged that he had 
not served as a combat soldier.  

The Board recognizes that some of the veteran's described 
stressors, such as being sniped at by the enemy on occasion, 
may be insufficiently specific to permit verification by 
military authorities.  However, some of the claimed stressors 
appear sufficiently specific to warrant an attempt at 
verification by USASCRUR, particularly the helicopter crash 
and the level of fire to which the veteran's unit was exposed 
during his time in Vietnam and whether there were a lot of 
casualties in his unit.  The veteran should be afforded the 
opportunity to provide further detailed information to be 
used in a records search by USASCRUR.  

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, stated, with respect to the 
sufficiency of stressors to support a diagnosis of PTSD, that 
a more subjective test has been adopted under the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  In order for a 
stressor to sufficiently support a diagnosis of PTSD, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, ___ F.3d ___, No. 98-7077 (Fed. Cir. Apr. 5, 
1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps to obtain 
copies of all of the veteran's records of 
treatment or hospitalization from the VAMC in West 
Los Angeles which are not already in the claims 
file, including those relating to his treatment 
just after his discharge from service, and any 
additional records of treatment for psychiatric 
disability, including PTSD, from any other source 
identified by the veteran.  

2.  The RO should contact the veteran in order to 
afford him another opportunity to provide specific 
information concerning his claimed in-service 
stressors.  At his personal hearing before the 
Board, the veteran described certain stressors.  
The RO should ask the veteran to provide specific 
information, including dates, places, unit 
assignments, information concerning any other 
individuals involved in the events, including 
their names, ranks, units of assignment, or any 
other identifying detail, and any other 
circumstances surrounding these events, including, 
to the extent possible, the number of casualties 
involved.  The veteran should be advised that this 
information is vitally necessary to obtain 
supportive evidence of his claimed stressful 
events and that he must be as specific as possible 
because, without such details, an adequate search 
for verifying information cannot be conducted.  
The veteran must also be advised that failure to 
comply with VA's request for information could 
have an adverse impact on his claim.

3.  With the additional information obtained and 
the evidence currently of record, the RO should 
review the file and prepare a summary of all the 
claimed stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be requested to 
provide any additional information that might 
corroborate the veteran's alleged stressors.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including the USASCRUR response, as to whether the 
veteran was exposed to a stressor or stressors in 
service, and if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to whether the 
veteran "engaged in combat with the enemy," for 
the purpose of applying the conclusive provisions 
of 38 C.F.R. § 3.304(f).  If the RO determines 
that the record establishes the existence of a 
stressor or stressors, the RO must specify what 
stressor or stressors in service it has determined 
are established by the evidence.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Following the action taken above, and based 
upon the information received, the RO should 
schedule the veteran for an examination by a VA 
psychiatrist to determine the diagnosis of any 
psychiatric disorders that are present.  The RO 
must specify for the examiner the stressor or 
stressors that it has determined are established 
by the record and the examiner must be instructed 
that only those events which have been verified 
may be considered for the purpose of determining 
whether exposure to a stressor in service has 
resulted in current psychiatric symptoms and 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, in 
accordance with DSM-IV as required by 38 C.F.R. § 
4.130 (1998).  The examination report should 
reflect review of all pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
established, the examiner should comment upon the 
link, if any, between the current symptomatology 
and one or more of the in-service stressors found 
to be established by the RO.  The report of 
examination should include the complete rationale 
for all opinions expressed.  All indicated special 
studies or tests, to include psychological testing 
and evaluation, such as the Mississippi Scale for 
Combat-Related Posttraumatic Stress Disorders, 
should be accomplished.  The claims folder, or 
copies of all pertinent records, must be made 
available to the examiner for review prior to, and 
during, the examination.

6.  The RO should then review the record and 
readjudicate the claim of service connection for 
PTSD.  If the determination remains adverse, both 
the veteran and his representative should be 
provided a supplemental statement of the case, 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
The veteran and his representative should be given 
an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


